Filed 6/26/13 P. v. Ruiz CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H039343
                                                                    (Santa Cruz County
         Plaintiff and Respondent,                                   Super. Ct. No. F23835)

         v.

ADRIAN CASTANEDA RUIZ,

         Defendant and Appellant.



         Defendant Adrian Castaneda Ruiz was contacted by law enforcement at a gas
station, and he stated that his name was “ ‘Francisco Ruiz.’ ” 1 Defendant had been
driving a truck that was subsequently determined by law enforcement to be stolen. A
search of the truck by law enforcement also revealed the following items: a glass “meth
pipe”; a bindle containing 0.2 grams of a substance that tested presumptive positive for
methamphetamine; cards that were in the names of people other than defendant,
including a Chase debit card, a “Blue Cross Anthem” card, a “New Mexico Triple A”
card, and a Costco card; and power tools similar to those that had been stolen from one of
the cardholders.




         1
       As defendant was convicted by plea, the facts are taken from the preliminary
examination.
       Defendant was charged by information with unlawfully driving or taking a vehicle
(Veh. Code, § 10851, subd. (a); count 1), receiving stolen property (Pen. Code, § 496,
subd. (a); count 2), possession of a controlled substance (Health & Saf. Code, § 11377,
subd. (a); count 3), misdemeanor possession of personal identifying information with
intent to defraud (Pen. Code, § 530.5, subd. (c)(1); count 4), misdemeanor false
identification to a police officer (Pen. Code, § 148.9, subd. (a); count 5), and
misdemeanor possession of a device used for smoking a controlled substance (Health &
Saf. Code, § 11364.1, subd. (a); count 6).
       Defendant filed a motion to suppress evidence of “all tangible or intangible things
obtained as a result of the unlawful detention, search and seizure of defendant.” (See
Pen. Code, § 1538.5.) The prosecutor filed opposition to the motion, contending that law
enforcement saw defendant “driving a truck with broken brake lights and was thus
justified in detaining him and requesting his identification,” and that after defendant lied
about his identity “further reasonable suspicion was developed to justify detaining” him.
The prosecutor further argued that law enforcement was “justified in contacting and
detaining [defendant] for search purposes,” and that the search of the truck revealed the
“contraband for which he is being charged in this case.” The evidence at the February
14, 2013 hearing on defendant’s motion to suppress included the following testimony by
Santa Cruz County Sheriff’s Deputy Jeffrey Simpson.
       About 4:40 p.m. on December 1, 2012, Deputy Simpson was helping Sergeant
Fish at a gas station when the deputy observed a truck drive by with a right rear brake
light that was not working and had tape on it. The truck pulled into the gas station, and
the deputy stopped his vehicle behind the truck. The deputy walked toward defendant,
who had been driving the truck but was now outside the vehicle. Deputy Simpson
recognized defendant from a picture he had seen while conducting gang investigations
and he knew defendant’s name was Adrian Ruiz. The deputy also thought defendant was
on probation. Deputy Simpson told defendant his taillight was out and at some point

                                              2
said, “ ‘Hey, I think I know you. Aren’t you on probation?’ ” Defendant became
agitated and said angrily, “ ‘You don’t fuckin’ know me. I ain’t on fuckin’ probation.’ ”
Sergeant Fish approached defendant and asked his name. Defendant responded,
“ ‘Francisco Ruiz.’ ” Defendant “was looking around” to his left and right and “was very
agitated, very nervous.” The deputy “deemed it to be a fight or run” situation and
determined that “it definitely wasn’t a typical reaction when you ask someone if they’re
on probation or tell someone I’m stopping you because you have a light out.” Deputy
Simpson handcuffed defendant. The deputy then ran the license plate and learned that it
was lost or stolen. The deputy next ran the truck’s VIN and learned that the truck was
stolen and that the license plate did not belong to the truck. Defendant was placed under
arrest and the truck was searched. Deputy Simpson also ran defendant’s name and
confirmed that he was on probation and learned that there was a warrant for him.
       After hearing argument from the parties, the trial court denied defendant’s motion
to suppress evidence. The court found that there was sufficient evidence to support a
reasonable suspicion defendant had violated the Vehicle Code, based on Deputy
Simpson’s testimony that the truck’s brake light was not working, and that the vehicle
stop was therefore justified. The court also determined that the handcuffing of defendant
was justified based on his behavior. The court explained that, upon being contacted,
defendant was agitated, upset, and looking left and right, which gave rise to “a reasonable
suspicion that [he] may be seeking to run.”
       On February 14, 2013, after the denial of his motion to suppress, defendant
pleaded no contest to count 1 (Veh. Code, § 10851, subd. (a); unlawfully driving or
taking a vehicle) and to count 4 (Pen. Code, § 530.5, subd. (c)(1); misdemeanor
possession of personal identifying information with intent to defraud). The court
sentenced defendant to three years in jail pursuant to Penal Code section 1170,
subdivision (h). The sentence consists of the upper term of three years on count 1, and a
concurrent term of one year on count 4. The court granted defendant 152 days of custody

                                              3
credits, consisting of 76 actual days plus 76 days conduct credit. Defendant was ordered
to pay various fees and a fine. The remaining counts were dismissed on motion of the
prosecutor. The court stated it would retain jurisdiction over any restitution issues.
       On February 15, 2013, defendant filed a notice of appeal challenging the denial of
his motion to suppress (Cal. Rules of Court, rule 8.304(b)(4)(A)). We appointed counsel
to represent him in this court. Appointed counsel has filed a brief which states the case
and facts but which raises no issues. We notified defendant of his right to file written
argument in his own behalf within 30 days. That period has elapsed and we have
received no written argument from defendant.
       Pursuant to People v. Wende (1979) 25 Cal. 3d 436, and People v. Kelly (2006)
40 Cal. 4th 106, we have reviewed the entire record and have concluded that there are no
arguable issues on appeal.
       The judgment is affirmed.


                                           ____________________________________
                                           BAMATTRE-MANOUKIAN, J.



WE CONCUR:



_________________________________
     ELIA, ACTING P.J.




_________________________________
     MÁRQUEZ, J.




                                             4